Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/731,589, filed on February 18, 2016.
Reissue Applications
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,100,832 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The December 21, 2021 application data sheet (ADS) states that this application is a continuation of reissue 16/850,331, which is a reissue of application 14/731,589. It fails to state that this application is a reissue of 14/731,589. An additional line should be added to the Domestic Benefit section so that this application and 16/850,331 each have a line stating that each is a reissue of 14/731,589. This information should be added to a new ADS (with the additions underlined). Patent owner should request a corrected filing receipt with the submission 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 has been amended and the final phrase now reads, “wherein each oil discharge path is depressed from 11 to 13% of a cross sectional length of the compression unit in a central direction from the outer circumferential surface of the compression unit”. This is not what is disclosed in the two paragraphs beginning on line 44 of column 10 of the ‘832 patent (which applicant has cited for support for the amendment). The claim would be clearer if the final two wherein clauses were combined to read, “wherein the one or more oil discharge path is contained within a region offset from the outer circumferential surface of the compression unit so that each oil discharge path is within an area between two circles, the outer circle being the outer circumferential surface and the inner circle is concentric with the outer circle so that the area between the circles is between 11 and 13% of the area of the outer circle”. The language of claim 8 of the ‘832 patent would also be acceptable.  Claims 21-30 depend from claim 20, so they are unclear due to their dependency. 

Response to Arguments
	Amending claim 20 by adding “length” after 11 to 13% of a cross sectional” does not make the claim clearer. The portion of the specification relied upon for support states that the discharge paths are located in a toroidal area forming 11 to 13 percent of the compression device cross sectional area in a central direction. Because area and length do not have a linear relationship, 11 to 13% of the length is not the same as 11 to 13% of the area. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993